DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the drawings are informal.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandalise (U.S. 2004/0083783).  Brandalise teaches a reusable stopper (shown in figures 4A, 4C) for removably engaging a sipping aperture in a drinking cup lid (capable of engaging an appropriately sized sipping aperture) comprising a stopper body at 2 having two body ends (lower end and upper end, and shown in figure 1C), a grasping body end (upper end) that forms a handle and plug body end (lower end) that forms a tab projection, the stopper body 2 further forms at least one double open-ended aperture 7, wherein the handle is configured to allow an operator to securely grasp and manipulate the reusable stopper 2,  wherein the tab projection is configured to removably seal the sipping aperture (via friction fit of 3 within appropriately sized opening), wherein the double open-ended aperture 7 is configured to removably engage a stopper retention device 1, 8.

Regarding claim 2, the reusable stopper (shown in figures 4A, 4C) wherein the reusable stopper and a stopper retention device 1, 8, form a reusable stopper and a stopper retention combination (shown in figures 4A, 4C), the said combination is configured to otherwise reduce the likelihood of a loss of the reusable stopper by the operator (as stopper can be secured to supporting structure via retention devices 1, 8). 
Regarding claim 3, the double open-ended aperture 7 is located on the stopper body (figures 1C, 3D) to allow the said formed combination to be removably attached to the sipping aperture. 

Regarding claim 4, the formed combination is further configured to be a child safety device (capable of being child safety device, particularly embodiment in figure 3D.

Regarding claim 5, the overall size of the formed combination provides the configuration need to allow the formed combination to be a child safety device, particularly embodiment in figure 3D.

Regarding claim 7, the handle further forms the double open-ended aperture 7. 

Regarding claim 11, a stopper retention device 8, the stopper retention device 8 comprises a clasp connected to a fob (capable of being connected to a fob; fob not part of claimed invention), the clasp removably engages the stopper body through 7 to form a stopper retention device and reusable stopper combination, the said configuration is further configured to be a child safety device.  

Regarding claim 12, the said formed combination when attached to sipping aperture presents a least a portion of the stopper retention device to a top of the drinking cup lid (capable of being attached to appropriately sized opening in a drinking cup lid). 

Claims 1, 2, 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 3087287.  JP 3087287 teaches a reusable stopper (10, 12) for removably engaging a sipping aperture in a drinking cup lid (capable of engaging an appropriately sized sipping aperture) comprising a stopper body at 10, 12 having two body ends (shown at lead lines 10 and 12 in figure 2), a grasping body end (at 32, 34) that forms a handle and plug body end (at 12, 20) that forms a tab projection, the stopper body 10, 12 further forms at least one double open-ended aperture 28, wherein the handle is configured to allow an operator to securely grasp and manipulate the reusable stopper at 32,  wherein the tab projection is configured to removably seal the sipping aperture (with appropriately sized opening), wherein the double open-ended aperture at 28 is configured to removably engage a stopper retention device (capable of engaging a stopper retention device).

Regarding claim 2, the reusable stopper (10, 12) wherein the reusable stopper and a stopper retention device 10, form a reusable stopper and a stopper retention combination (shown in figure 1), the said combination is configured to otherwise reduce the likelihood of a loss of the reusable stopper by the operator (as stopper can be secured to supporting structure via retention devices 10). 

Regarding claim 6, the handle forms a first double open-ended aperture 38 and the tab projection forms a second double-open aperture at 28. 

Regarding claim 8, the handle further forms a figurine at 32 or a portion of a figurine. 

Regarding claim 9, the tab projection forms the double open-ended aperture 28. 

Claims 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burns (U.S. 2017/0166359).  Burns teaches a method of removably sealing a drink aperture of a removable lid of a drinking cup (paragraph [0015]) comprising of the following steps providing a reusable stopper (figure 4) for removably sealing a sipping aperture in a drinking cup lid (figure 5), the reusable stopper 210 having a stopper body having two body ends (at lead lines 226 and 234), a  grasping body end at 220 that forms a handle and plug body end at 240, 230 that forms a tab  projection, the stopper body 210 further forms a double open-ended aperture 236, 242, wherein the handle is configured to allow an operator to securely grasp and manipulate the reusable stopper, wherein the tab projection is configured to removably seal the sipping aperture (figure 5), wherein the double open-ended aperture is configured to removably engage a stopper retention device (capable of engaging a retention device), providing a removable drink cup lid (figure 5), the lid forming a sipping aperture (paragraph [0004]), and removably engaging the tab projection with the sipping aperture (paragraph [0018]. 

Regarding claim 20, the tab projection forms the double open-ended aperture at 236, 242. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brandalise (U.S. 2004/0083783) in view of Ashley (U.S. D835,747). Brandalise discloses the claimed invention except for the tab projection being configured to removably engage and seal a variety of drink apertures having different sizes and configurations.  Ashley teaches that it is known to provide a stopper with a tab projection which is configured to removably engage and seal a variety of drink apertures having different sizes and configurations (see Title).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the stopper of Brandalise with the tab projection being configured to removably engage and seal a variety of drink apertures having different sizes and configurations, as taught by Ashley, in order to allow the closure to be used on a variety of containers.

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Burns (U.S. 2017/0166359) in view of Brandalise (U.S. 2004/0083783). 
Regarding claim 14, Burns discloses the claimed invention except for the stopper retention device.  Brandalise teaches that it is known to provide a stopper with a stopper retention device (see elements 1, 8).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Burns with the stopper retention device, and aperture therefor, as taught by Brandalise, in order to the user to attach the stopper to an object when not inserted in the cup lid.

Regarding claim 15, the step of forming a combination of the stopper retention device and the reusable stopper, as modified by Brandalise above. 

Regarding claim 16, the step of forming a combination further comprises a step of presenting at least a portion of the stopper retention device upon a top of the removable cup lid (as modified by Brandalise) when the said combination is removably engaged to the sipping aperture. 

Regarding claim 17, a step of forming a combination of the stopper retention device and the reusable stopper further comprises a step of forming a child safety device (child safety device is formed by attachment of stopper retention device, as modified by Brandalise). 

Regarding claim 18, the stopper retention device further comprises a clasp (element 8 of Brandalise) connects to a fob (capable of connecting to a fob), wherein the clasp removably engages the double open-ended aperture. 

Regarding claim 19, Burns discloses the claimed invention except for the double open-ended aperture of the handle.  Brandalise teaches that it is known to provide a stopper with a double open-ended aperture in the handle (see element 7).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Burns with the double open-ended aperture, as taught by Brandalise, in order to the user to attach the stopper to an object when not inserted in the cup lid.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the aperture of the stopper.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736